DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US Publication No. 2018/0098147). 
Regarding claim 1, Hosaka et al teaches a composite headset (¶0002, headphone), comprising: two sound production modules, capable of being worn on both sides of the head of a user, and each comprising a moving-coil unit (21) and a thin-film sound production element (31), wherein the moving-coil unit is used to produce a first-frequency sound field (woofer), the thin-film sound production element is used to produce a second- frequency sound field (tweeter), the first-frequency sound field and the second- frequency sound field respectively cover different audio frequency ranges.  
Hosaka fails to specifically teach the piezoelectric effect such that the thin-film sound production element has the capacity to bend into an arc-shaped convex sheet towards a sound output direction of the moving-coil unit.  

One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the known technique to the invention of Hosaka would have yielded the predictable result.  
 	Regarding claim 2, Hosaka teaches the composite headset (¶0002, headphone) of claim 1, wherein the thin-film sound production element (31) is provided with a piezoelectric thin film and two conductive layers (33); the two conductive layers are respectively attached to two opposite sides of the piezoelectric thin film (¶0052), and are electrically connected to a sound source signal, so that a voltage of the sound source signal is transmitted to the two conductive layers to make the piezoelectric thin film vibrate under an inverse piezoelectric effect, so as to produce sound.  
 	Regarding claim 9, Hosaka teaches a composite headset (¶0002, headphone), comprising: two sound production modules, capable of being worn on both sides of the head of a user, and each comprising a moving-coil unit (21) and a thin- film sound production element (31), wherein the moving-coil unit is used to produce a first-frequency sound field (woofer), the thin-film sound production element is used to produce a second frequency sound field (tweeter), the first-frequency sound field and the second- frequency sound field respectively cover different audio frequency ranges.
Hosaka fails to specifically teach the piezoelectric effect such that the thin-film sound production element has the capacity to bend into an arc-shaped concave sheet towards a sound output direction of the moving-coil unit.  

Regarding claim 10, Hosaka teaches the composite headset of claim 9, wherein the thin-film sound production element (31) is provided with a piezoelectric thin film and two conductive layers (33); the two conductive layers (33) are respectively attached to two opposite sides of the piezoelectric thin film (¶0052), and are electrically connected to a sound source signal, so that a voltage of the sound source signal is transmitted to the two conductive layers to make the piezoelectric thin film vibrate under an inverse piezoelectric effect, so as to produce sound.  


Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US Publication No. 2018/0098147) in view of Lemonon et al (EP 0002161 A2). 
 	Regarding claim 3, Hosaka fails to specifically teach the composite headset of claim 2, wherein the piezoelectric thin film is made from one or a combination of the following selected materials: polyvinylidene fluoride (PVDF), nylon, polyester, and polyvinyl chloride; and the two conductive layers are made from one or a combination of the 16following selected materials: copper (Cu), silver (Ag), chromium (Cr), nickel (Ni), titanium (Ti), titanium nitride (TiN), stannic oxide (SnO2), indium oxide (In203), zinc oxide (ZnO), and indium tin oxide (ITO). 
	Lemonon teaches piezoelectric transducer elements are composed of piezoelectric material interposed between two electrodes.  And further, the piezoelectric film is composed of polymers consisting of PVF, PVC, etc. (para. 1; PVF, PVC, etc), and the two conductive layers is composed of silver (description, para. 0015) to adjust the response curvature. 
.  
 
Allowable Subject Matter
Claim(s) 4-8, 11-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 

Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 15, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653